Citation Nr: 0526361	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  97-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes (arthritis) of the lumbosacral spine.

2.  Entitlement to service connection for arthritis of the 
major joints, to include knees, shoulders, and wrists.

3.  Entitlement to a rating in excess of 10 percent for 
arthralgia of multiple joints.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1996 and 
March 1998 by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In a 
December 1999 decision the Board, in pertinent part, remanded 
the issues of whether new and material evidence was received 
to reopen a claim for entitlement to service connection for 
degenerative changes of the lumbosacral spine and entitlement 
to an increased rating for arthralgia.  That determination 
also denied entitlement to service connection for herniated 
nucleus pulposus of the lumbar spine on the merits of the 
claim.

The December 1999 Board decision also denied entitlement to 
service connection for a neck disorder as not well grounded.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Among other things, the VCAA eliminated the concept of 
a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
The law also provided that under certain circumstances claims 
that had been denied as not well grounded and became final 
during the period from July 14, 1999, to November 9, 2000, 
may be re-adjudicated as if the denial had not been made.  As 
the veteran continues to assert that his neck disorder was 
incurred during active service, the Board finds the claim 
must be adjudicated de novo.  This matter is referred to the 
RO for appropriate action.

In September 2003, the Board reopened service connection 
claims for degenerative changes (arthritis) of the 
lumbosacral spine and for arthritis of the major joints, to 
include knees, shoulders, and wrists, and remanded the issues 
on appeal for additional development.  The issues were also 
remanded for development in January 2005.

The issue of entitlement to a rating in excess of 10 percent 
for arthralgia of multiple joints appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates the veteran's degenerative 
changes (arthritis) of the lumbosacral spine was not incurred 
as a result of an incident of active service nor as a result 
of a service-connected disability.

3.  The evidence demonstrates the veteran's arthritis of the 
major joints, to include knees, shoulders, and wrists, was 
not incurred as a result of an incident of active service nor 
as a result of a service-connected disability.




CONCLUSIONS OF LAW

1.  The veteran's degenerative changes (arthritis) of the 
lumbosacral spine was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

2.  The veteran's arthritis of the major joints, to include 
knees, shoulders, and wrists, was not incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by letters dated in March 2001, January 
2004 and February 2005.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  The February 2005 letter did specifically address 
the VCAA "fourth element," and the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the March 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in notice was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination of the issues addressed in this 
decision.  Therefore, the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Pyramiding disability ratings, the evaluation of the same 
disability or manifestations under various diagnoses, is to 
be avoided.  38 C.F.R. § 4.14 (2004).  The Court has held, 
however, that disabilities may be rated separately without 
violating the prohibition against pyramiding when the 
disorders do not constitute the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, service medical records show the veteran 
complained of low back pain in August 1968 after throwing 
laundry bundles.  A March 1971 report noted he complained of 
back pain after lifting a litter.  A March 1977 rheumatology 
consultation report noted a four year history of intermittent 
arthralgia to the knees, wrists, fingers, shoulders.  Records 
dated in July 1978 noted a four year history of progressive 
joint trouble manifested initially by low back pain with 
slowly additive arthralgias involving the knees, shoulders, 
elbows, wrists, and small joints of the hands.  The diagnosis 
was polyarthralgias, etiology undetermined, possible 
degenerative joint disease.  

A September 1997 private medical report from Dr. R.A.M. noted 
evidence of chronic arthritis with progressively limiting 
range of motion of the knees, back, shoulders, arms, and 
hands.  In a May 1999 statement Dr. M.F.L., a private 
physician, noted the veteran's back trouble dated back to an 
injury in 1974 and that his severe facet joint degeneration, 
spinal stenosis, and degenerative disc disease had been 
progressive in nature directly related to his prior injuries.  

In a March 2003 statement a VA staff orthopedic surgeon noted 
the veteran's entire medical record had been reviewed and 
summarized the veteran's treatment for lumbar spine problems 
during active service.  The examiner subsequently stated that 
although the veteran had multiple problems in his lumbosacral 
spine in the "1990's" it was unlikely those problems had a 
causal relationship to his current degenerative disease of 
the lumbosacral spine.  

A February 2004 VA examiner noted it could not be either 
ruled in or ruled out whether or not the veteran's lumbar 
spine disorder was related to his polyarthralgia.  That 
examiner also noted that X-rays of the shoulders, elbows, 
wrists, and knees were normal.  In a January 2005 report the 
examiner, in essence, reiterated the findings of the prior 
examination and also noted that symptomatology related to the 
veteran's right knee meniscal tear and residuals of carpal 
tunnel syndrome could not be distinguished from his service-
connected arthralgias.  The examiner stated that the claim 
that the veteran's present degenerative changes of the back 
were related to service was speculative in nature and that 
the medical evidence of record did not indicate a causal 
relationship to a degree of reasonable medical probability.  
It was again noted, however, that it could not be either 
ruled in or ruled out that his "lumbar spine condition" was 
related to polyarthralgia.

Based upon the evidence of record, the Board finds the 
veteran's degenerative changes (arthritis) of the lumbosacral 
spine and arthritis of any major joints, to include knees, 
shoulders, and wrists, were not incurred as a result of an 
incident of active service nor as a result of a service-
connected disability.  The March 2003, February 2004, and 
January 2005 VA medical opinions are persuasive that any 
present arthritis is unrelated to an injury or disease 
manifest during the veteran's period of active service.  It 
is significant to note that X-rays of the shoulders, elbows, 
wrists, and knees in February 2004 were normal.  

Although a May 1999 private medical report noted the 
veteran's back trouble dated back to an injury in 1974, the 
opinion was apparently based upon the veteran's reported 
history of an injury in 1974.  There is no indication Dr. 
M.F.L. reviewed any record of the veteran's prior treatment 
and no additional rationale was provided as to the basis for 
relating the present disorder to an injury in 1974.  An 
October 1976 medical evaluation board report noted a 
diagnosis of polyarthralgias, possibly degenerative joint 
disease, with an approximate date of origin as 1974.  Service 
medical records are negative for evidence of any specific 
back injury in 1974.  Therefore, the Board finds the May 1999 
opinion is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458 (1993) (the Court has held that a medical 
opinion based upon an inaccurate factual premise has no 
probative value).

Although the veteran believes he has arthritis as a result of 
active service, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. pp. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.

The Board also notes that while VA medical opinions clearly 
demonstrate that any present arthritis or degenerative 
changes to the low back were unrelated to an injury or 
disease manifest during the veteran's period of active 
service, the January 2005 examiner was unable to distinguish 
whether or not present lumbar spine, right knee, or wrist 
symptoms were related to the service-connected 
polyarthralgia.  Therefore, as the pyramiding of disability 
ratings is prohibited by VA regulation, this matter must be 
addressed upon consideration of the veteran's increased 
rating claim on appeal.  See 38 C.F.R. § 4.14.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's 
service connection claims.


ORDER

Entitlement to service connection for degenerative changes 
(arthritis) of the lumbosacral spine is denied.

Entitlement to service connection for arthritis of the major 
joints, to include knees, shoulders, and wrists is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in March 2001, January 2004, and Februay 
2005.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

As to the issue of entitlement to a rating in excess of 10 
percent for arthralgia of multiple joints, the Board notes 
that a May 1981 rating decision established entitlement to 
service connection for arthralgia and assigned a 10 percent 
disability rating under analogous rating criteria for 
neuralgia (Diagnostic Code 8799).  It is significant to note, 
however, that no specific nerve or nerve group was 
identified.  During the course of the current appeal, the RO 
considered the veteran's claim under analogous rating 
criteria for degenerative arthritis (Diagnostic Code 5003) 
and myositis (Diagnostic Code 5021).  
In light of the evidence indicating an inability to 
distinguish whether present lumbar spine, right knee, or 
wrist symptoms were related to the veteran's service-
connected polyarthralgia, the Board finds a medical opinion 
is required to identify all present neurologic and orthopedic 
symptoms in each specific joint attributable to 
polyarthralgia.  The Court has held that disabilities may be 
rated separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to the current nature and extent of 
his service-connected polyarthralgia.  
The examiner should address the following 
matters:

?	identify each and every specific 
nerve or nerve group impaired as a 
result of polyarthralgia and whether 
any present incomplete paralysis is 
mild, moderate, or severe;
?	identify each and every specific 
joint impaired as a result of 
polyarthralgia, to include any joint 
for which present symptomatology can 
not be distinguished from the 
service-connected disability, and to 
report range of motion findings for 
each joint;
?	identify the extent of any 
additional functional loss due to 
pain on use or due to flare-ups 
attributable to polyarthralgia for 
each joint; and 
?	identify the extent to which 
polyarthralgia has resulted in any 
occupational impairment.

The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the other evidence of record 
and provide a complete rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  In 
addressing whether higher alternative or 
separate ratings are warranted for each 
identified nerve or joint, the RO should 
consider the provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003 and 5021, and 
4.124a, Diagnostic Code 8799.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


